        Case 1:15-bk-14361-SDR          Doc 72   Filed 09/17/20    Entered 09/17/20 15:14:07       Desc
                                                  Page 1 of 7



                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                          SOUTHERN DIVISION

IN RE:                                                            Case No.: 15-14361 SDR
SHARON RENE ROBERTS                                               Chapter 13


                                    NOTICE OF FINAL CURE PAYMENT

According to Fed. Bankr. Rule 3002.1(f), the Trustee gives notice that the amount required to cure the
prepetition default in the below claim has been paid in full and the Debtor(s) have completed all payments
under the plan.

Part 1: MORTGAGE INFORMATION
 Creditor Name:                      HOME POINT FINANCIAL CORPORATION


 Court Claim Number: 008           UCI: N/A
Last Four of Account Id Number:      7984
 Property Address, if available:     774 HANCOCK ROAD NE



Part 2: CURE AMOUNT
 a. Allowed prepetition arrearage:                                       $713.08
 b. Prepetition arrearage paid by the Trustee:                           $713.08
 c. Amount of postpetition fees, expenses and charges
       recoverable under FRBP 3002.1(c):                                 $462.00
 d. Amount of postpetition fees, expenses and charges
     recoverable under FRBP 3002.1(c) paid by the Trustee:               $462.00
 Total Disbursements by Trustee:                                         $42,276.51


Part 3: POST PETITION MORTGAGE PAYMENT
Mortgage is paid thru the Trustee conduit.

Current Monthly Mortgage Payment: $718.72

Next post-petition payment due: SEPTEMBER 2020

To the extent that the Debtor is not current as of the date of this notice, the creditor should file
a response indicating same.


                       YOUR RESPONSE IS REQUIRED BY F.R.B.P Rule 3002.1(g)
         Case 1:15-bk-14361-SDR          Doc 72     Filed 09/17/20      Entered 09/17/20 15:14:07        Desc
                                                     Page 2 of 7

Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the
trustee, within 21 days after service of this notice, a statement indicating whether the creditor agrees that the
debtor(s) have paid in full the amount required to cure the default and stating whether the debtor(s) have (i)
paid all outstanding postpetition fees, costs, and escrow amounts due, and (ii) consistent with §1322(b)(5) of
the Bankruptcy Code, are current on all postpetition payments as of the date of the response. Failure to file and
serve the statement may subject the creditor to further action of the court, including possible sanctions. To
assist in reconciling the claim, a history of payments made by the Trustee is attached to copies of this notice
sent to debtor(s) and creditor.

I certify that the information contained herein is true and correct to the best of my knowledge, information and
reasonable belief.

Dated: 09/17/2020                                     Respectfully Submitted:

                                                      s/ Kara L. West, Trustee
                                                      Kara L. West (TN No. 25744)
                                                      Standing Chapter 13 Trustee
                                                      P.O. Box 511
                                                      Chattanooga, TN 37401
                                                      (423) 265-2261

                                          CERTIFICATE OF SERVICE

I hereby certify that on September 17, 2020 a copy of the Notice of Final Cure was served on those listed below
as indicated:

Via electronic noticing:

RICHARD L BANKS & ASSOCIATES - ECF
US Trustee – ECF
Bankruptcy Court – ECF
RICHARD B MANER PC – ECF

Via U.S. First Class mail, postage prepaid, to the following entities at the address listed:

Debtor: SHARON RENE ROBERTS, 774 HANCOCK ROAD NE, , CLEVELAND, TN 37323
Creditor: HOME POINT FINANCIAL CORPORATION, 11511 LUNA ROAD SUITE 300, , FARMERS BRANCH, TX
75234-
Creditor Noticing Address: HOME POINT FINANCIAL CORPORATION 11511 LUNA RD STE 300 FARMERS
BRANCH, TX 75234


                                                      s/ Kara L. West w/permission by KCM (40)
                                                      Chapter 13 Trustee
                                                      P.O. Box 511
                                                      Chattanooga, TN 37401-0511
                                                      (423) 265-2261
          Case 1:15-bk-14361-SDR         Doc 72      Filed 09/17/20       Entered 09/17/20 15:14:07      Desc
                                              Disbursements
                                                     Page 3 offor
                                                               7 Claim
Case: 15-14361          SHARON RENE ROBERTS
          HOME POINT FINANCIAL CORPORATION
                                                                                    Sequence: 24
          11511 LUNA ROAD SUITE 300
                                                                                       Modify:
                                                                                   Filed Date: 2/5/2016 12:00:00AM
          FARMERS BRANCH, TX 75
                                                                                   Hold Code:
Acct No: 0000517984
          774 HANCOCK RD NE-1ST MTG

                                                 Debt:   $41,101.43             Interest Paid:       $0.00
        Amt Sched: ###########                                                    Accrued Int:       $0.00
         Amt Due:      $718.72                   Paid:   $41,101.43              Balance Due:        $0.00

     name                              Type       Date          Check #      Principal    Interest       Total Reconciled
 0080       HOME POINT FINANCIAL CORPORATION
        HOME POINT FINANCIAL CORPORA           08/31/2020        2078203      $718.72       $0.00     $718.72
        HOME POINT FINANCIAL CORPORA           07/31/2020       2074225       $718.72       $0.00     $718.72
        HOME POINT FINANCIAL CORPORA           06/30/2020        2070231      $718.72       $0.00     $718.72 07/24/2020
        HOME POINT FINANCIAL CORPORA           05/31/2020       2066172       $718.72       $0.00     $718.72 06/24/2020
        HOME POINT FINANCIAL CORPORA           04/30/2020       2062184       $718.72       $0.00     $718.72 05/29/2020
        HOME POINT FINANCIAL CORPORA V         04/14/2020       2058420      ($718.72)      $0.00     ($718.72) 04/14/2020
        HOME POINT FINANCIAL CORPORA M         04/14/2020        2059701      $718.72       $0.00     $718.72 04/24/2020
        HOME POINT FINANCIAL CORPORA           03/31/2020       2058420       $718.72       $0.00     $718.72 04/14/2020
        HOME POINT FINANCIAL CORPORA           02/29/2020        2054293      $718.72       $0.00     $718.72 03/26/2020
        HOME POINT FINANCIAL CORPORA           01/31/2020       2050297       $718.72       $0.00     $718.72 02/27/2020
        HOME POINT FINANCIAL CORPORA           12/31/2019       2046268       $762.62       $0.00     $762.62 01/29/2020
        HOME POINT FINANCIAL CORPORA           11/30/2019       2042247       $674.82       $0.00     $674.82 12/30/2019
        HOME POINT FINANCIAL CORPORA           10/31/2019       2038340       $718.72       $0.00     $718.72 12/03/2019
        HOME POINT FINANCIAL CORPORA           09/30/2019        2034243      $718.72       $0.00     $718.72 11/05/2019
        HOME POINT FINANCIAL CORPORA           08/31/2019       2030207       $718.72       $0.00     $718.72 10/01/2019
        HOME POINT FINANCIAL CORPORA           07/31/2019       2026019       $718.72       $0.00     $718.72 08/26/2019
        HOME POINT FINANCIAL CORPORA V         07/12/2019       2021844      ($718.72)      $0.00     ($718.72) 07/12/2019
        HOME POINT FINANCIAL CORPORA M         07/12/2019       2023040       $718.72       $0.00     $718.72 07/26/2019
        HOME POINT FINANCIAL CORPORA           06/30/2019       2021844       $718.72       $0.00     $718.72 07/12/2019
        HOME POINT FINANCIAL CORPORA           05/31/2019       2017647       $718.72       $0.00     $718.72 06/28/2019
        HOME POINT FINANCIAL CORPORA           04/30/2019       2013264       $718.72       $0.00     $718.72 05/29/2019
        HOME POINT FINANCIAL CORPORA           03/31/2019       2008857       $718.72       $0.00     $718.72 04/26/2019
        HOME POINT FINANCIAL CORPORA           02/28/2019       2004707       $718.72       $0.00     $718.72 04/18/2019
        HOME POINT FINANCIAL CORPORA           01/31/2019       2000574       $718.72       $0.00     $718.72 02/27/2019
        HOME POINT FINANCIAL CORPORA           12/31/2018       1996510       $718.72       $0.00     $718.72 01/28/2019
        HOME POINT FINANCIAL CORPORA           11/30/2018       1992457       $718.72       $0.00     $718.72 12/27/2018
        HOME POINT FINANCIAL CORPORA           10/31/2018       1988428       $784.24       $0.00     $784.24 11/29/2018
        HOME POINT FINANCIAL CORPORA           09/30/2018       1979994       $653.20       $0.00     $653.20 11/19/2018
        HOME POINT FINANCIAL CORPORA           08/31/2018       1975839       $681.49       $0.00     $681.49 09/26/2018
        HOME POINT FINANCIAL CORPORA           07/31/2018        1971481      $681.49       $0.00     $681.49 08/27/2018
        HOME POINT FINANCIAL CORPORA           06/30/2018        1967161      $681.49       $0.00     $681.49 07/31/2018
                                                                                                                        1
         Case 1:15-bk-14361-SDR         Doc 72   Filed 09/17/20   Entered 09/17/20 15:14:07       Desc
   name                          Type        DatePage 4 ofCheck
                                                           7    #    Principal    Interest       Total Reconciled
    HOME POINT FINANCIAL CORPORA           05/31/2018     1962832     $681.49       $0.00      $681.49 07/02/2018
       HOME POINT FINANCIAL CORPORA        03/31/2018      1953667    $681.49       $0.00      $681.49 05/09/2018
       HOME POINT FINANCIAL CORPORA        02/28/2018      1948947    $681.49       $0.00      $681.49 04/04/2018
       HOME POINT FINANCIAL CORPORA        01/31/2018      1944521    $715.72       $0.00      $715.72 03/16/2018
       HOME POINT FINANCIAL CORPORA        12/31/2017      1939888    $647.26       $0.00      $647.26 02/07/2018
       HOME POINT FINANCIAL CORPORA        11/30/2017      1935391    $681.49       $0.00      $681.49 01/02/2018
       HOME POINT FINANCIAL CORPORA        10/31/2017      1930821    $681.49       $0.00      $681.49 12/08/2017
       HOME POINT FINANCIAL CORPORA        09/30/2017      1926199    $681.49       $0.00      $681.49 11/03/2017
       HOME POINT FINANCIAL CORPORA        08/31/2017      1921507    $681.49       $0.00      $681.49 09/27/2017
       HOME POINT FINANCIAL CORPORA        07/31/2017      1916819   $1,692.51      $0.00     $1,692.51 08/24/2017
       STONEGATE MORTGAGE CORPORA V        07/13/2017      1913059    ($877.41)     $0.00      ($877.41) 07/13/2017
       STONEGATE MORTGAGE CORPORA          06/30/2017      1913059     $877.41      $0.00      $877.41 07/13/2017
       STONEGATE MORTGAGE CORPORA          05/31/2017      1908314   $1,106.70      $0.00    $1,106.70 06/26/2017
       STONEGATE MORTGAGE CORPORA          04/30/2017      1903355     $877.41      $0.00      $877.41 05/26/2017
       STONEGATE MORTGAGE CORPORA          03/31/2017      1898593     $877.41      $0.00      $877.41 04/20/2017
       STONEGATE MORTGAGE CORPORA          02/28/2017      1893597     $877.41      $0.00      $877.41 03/23/2017
       STONEGATE MORTGAGE CORPORA V        02/14/2017      1888977 ($1,335.99)      $0.00    ($1,335.99) 02/14/2017
       STONEGATE MORTGAGE CORPORA M        02/14/2017      1889357   $1,335.99      $0.00    $1,335.99 02/27/2017
       STONEGATE MORTGAGE CORPORA          01/31/2017      1888977   $1,335.99      $0.00    $1,335.99 02/14/2017
       STONEGATE MORTGAGE CORPORA          12/31/2016      1884229     $877.41      $0.00      $877.41 01/26/2017
       STONEGATE MORTGAGE CORPORA          11/30/2016      1879596     $877.41      $0.00      $877.41 12/29/2016
       STONEGATE MORTGAGE CORPORA          10/31/2016      1874864     $877.41      $0.00      $877.41 11/25/2016
       STONEGATE MORTGAGE CORPORA          09/30/2016      1870013    $856.48       $0.00      $856.48 10/25/2016
       STONEGATE MORTGAGE CORPORA          08/31/2016      1865191    $632.82       $0.00      $632.82 09/23/2016
       STONEGATE MORTGAGE CORPORA          07/31/2016      1860212    $766.52       $0.00      $766.52 08/24/2016
       STONEGATE MORTGAGE CORPORA          06/30/2016      1855378    $776.22       $0.00      $776.22 07/22/2016
       STONEGATE MORTGAGE CORPORA V        06/14/2016      1850409    ($724.46)     $0.00     ($724.46) 06/14/2016
       STONEGATE MORTGAGE CORPORA M        06/14/2016      1850823    $724.46       $0.00      $724.46 06/24/2016
       STONEGATE MORTGAGE CORPORA          05/31/2016      1850409    $724.46       $0.00      $724.46 06/14/2016
       STONEGATE MORTGAGE CORPORA          04/30/2016      1845302     $454.21      $0.00      $454.21 05/25/2016
       STONEGATE MORTGAGE CORPORA          03/31/2016      1840236    $374.52       $0.00      $374.52 04/21/2016
       STONEGATE MORTGAGE CORPORA          02/29/2016      1834863   $1,689.38      $0.00    $1,689.38 03/24/2016
                                                        Sub-totals: $41,101.43     $0.00 $41,101.43

0081       HOME POINT FINANCIAL CORPORATION
       HOME POINT FINANCIAL CORPORA        06/30/2020      2070231       $8.08      $0.00        $8.08 07/24/2020
       HOME POINT FINANCIAL CORPORA        05/31/2020      2066172     $15.00       $0.00       $15.00 06/24/2020
       HOME POINT FINANCIAL CORPORA        04/30/2020      2062184     $15.00       $0.00       $15.00 05/29/2020
       HOME POINT FINANCIAL CORPORA V      04/14/2020      2058420     ($15.00)     $0.00      ($15.00) 04/14/2020
       HOME POINT FINANCIAL CORPORA M      04/14/2020      2059701     $15.00       $0.00       $15.00 04/24/2020
       HOME POINT FINANCIAL CORPORA        03/31/2020      2058420     $15.00       $0.00       $15.00 04/14/2020
       HOME POINT FINANCIAL CORPORA        02/29/2020      2054293     $15.00       $0.00       $15.00 03/26/2020
       HOME POINT FINANCIAL CORPORA        01/31/2020      2050297     $15.00       $0.00       $15.00 02/27/2020

                                                                                                                 2
   Case 1:15-bk-14361-SDR        Doc 72   Filed 09/17/20   Entered 09/17/20 15:14:07    Desc
name                          Type     DatePage 5 ofCheck
                                                     7    #   Principal   Interest      Total Reconciled
 HOME POINT FINANCIAL CORPORA        12/31/2019     2046268     $30.00      $0.00      $30.00 01/29/2020
HOME POINT FINANCIAL CORPORA         10/31/2019     2038340     $15.00      $0.00      $15.00 12/03/2019
HOME POINT FINANCIAL CORPORA         09/30/2019     2034243     $15.00      $0.00      $15.00 11/05/2019
HOME POINT FINANCIAL CORPORA         08/31/2019     2030207     $15.00      $0.00      $15.00 10/01/2019
HOME POINT FINANCIAL CORPORA         07/31/2019     2026019     $15.00      $0.00      $15.00 08/26/2019
HOME POINT FINANCIAL CORPORA V       07/12/2019     2021844    ($15.00)     $0.00    ($15.00) 07/12/2019
HOME POINT FINANCIAL CORPORA M       07/12/2019     2023040     $15.00      $0.00      $15.00 07/26/2019
HOME POINT FINANCIAL CORPORA         06/30/2019     2021844     $15.00      $0.00      $15.00 07/12/2019
HOME POINT FINANCIAL CORPORA         05/31/2019     2017647     $15.00      $0.00      $15.00 06/28/2019
HOME POINT FINANCIAL CORPORA         04/30/2019     2013264     $15.00      $0.00      $15.00 05/29/2019
HOME POINT FINANCIAL CORPORA         03/31/2019     2008857     $15.00      $0.00      $15.00 04/26/2019
HOME POINT FINANCIAL CORPORA         02/28/2019     2004707     $15.00      $0.00      $15.00 04/18/2019
HOME POINT FINANCIAL CORPORA         01/31/2019     2000574     $15.00      $0.00      $15.00 02/27/2019
HOME POINT FINANCIAL CORPORA         12/31/2018     1996510     $15.00      $0.00      $15.00 01/28/2019
HOME POINT FINANCIAL CORPORA         11/30/2018     1992457     $15.00      $0.00      $15.00 12/27/2018
HOME POINT FINANCIAL CORPORA         10/31/2018     1988428     $30.00      $0.00      $30.00 11/29/2018
HOME POINT FINANCIAL CORPORA         08/31/2018     1975839     $15.00      $0.00      $15.00 09/26/2018
HOME POINT FINANCIAL CORPORA         07/31/2018     1971481     $15.00      $0.00      $15.00 08/27/2018
HOME POINT FINANCIAL CORPORA         06/30/2018     1967161     $15.00      $0.00      $15.00 07/31/2018
HOME POINT FINANCIAL CORPORA         05/31/2018     1962832     $15.00      $0.00      $15.00 07/02/2018
HOME POINT FINANCIAL CORPORA M       05/14/2018     1959629     $15.00      $0.00      $15.00 05/25/2018
HOME POINT FINANCIAL CORPORA V       05/14/2018     1958319    ($15.00)     $0.00    ($15.00) 05/14/2018
HOME POINT FINANCIAL CORPORA         04/30/2018     1958319     $15.00      $0.00      $15.00 05/14/2018
HOME POINT FINANCIAL CORPORA         03/31/2018     1953667     $15.00      $0.00      $15.00 05/09/2018
HOME POINT FINANCIAL CORPORA         02/28/2018     1948947     $15.00      $0.00      $15.00 04/04/2018
HOME POINT FINANCIAL CORPORA         01/31/2018     1944521     $30.00      $0.00      $30.00 03/16/2018
HOME POINT FINANCIAL CORPORA         11/30/2017     1935391     $15.00      $0.00      $15.00 01/02/2018
HOME POINT FINANCIAL CORPORA         10/31/2017     1930821     $15.00      $0.00      $15.00 12/08/2017
HOME POINT FINANCIAL CORPORA         09/30/2017     1926199     $15.00      $0.00      $15.00 11/03/2017
HOME POINT FINANCIAL CORPORA         08/31/2017     1921507     $15.00      $0.00      $15.00 09/27/2017
HOME POINT FINANCIAL CORPORA         07/31/2017     1916819     $33.58      $0.00      $33.58 08/24/2017
STONEGATE MORTGAGE CORPORA V         07/13/2017     1913059    ($17.13)     $0.00    ($17.13) 07/13/2017
STONEGATE MORTGAGE CORPORA           06/30/2017     1913059     $17.13      $0.00      $17.13 07/13/2017
STONEGATE MORTGAGE CORPORA           05/31/2017     1908314     $19.62      $0.00      $19.62 06/26/2017
STONEGATE MORTGAGE CORPORA           04/30/2017     1903355     $17.13      $0.00      $17.13 05/26/2017
STONEGATE MORTGAGE CORPORA           03/31/2017     1898593     $17.13      $0.00      $17.13 04/20/2017
STONEGATE MORTGAGE CORPORA           02/28/2017     1893597     $17.13      $0.00      $17.13 03/23/2017
STONEGATE MORTGAGE CORPORA M         02/14/2017     1889357     $22.12      $0.00      $22.12 02/27/2017
STONEGATE MORTGAGE CORPORA V         02/14/2017     1888977    ($22.12)     $0.00    ($22.12) 02/14/2017
STONEGATE MORTGAGE CORPORA           01/31/2017     1888977     $22.12      $0.00      $22.12 02/14/2017
STONEGATE MORTGAGE CORPORA           12/31/2016     1884229     $17.13      $0.00      $17.13 01/26/2017
STONEGATE MORTGAGE CORPORA           11/30/2016     1879596     $17.13      $0.00      $17.13 12/29/2016
STONEGATE MORTGAGE CORPORA           10/31/2016     1874864     $17.13      $0.00      $17.13 11/25/2016
                                                                                                      3
  Case 1:15-bk-14361-SDR     Doc 72     Filed 09/17/20   Entered 09/17/20 15:14:07     Desc
name                        Type     DatePage 6 ofCheck
                                                   7    #    Principal   Interest     Total Reconciled
 STONEGATE MORTGAGE CORPORA        09/30/2016     1870013      $16.90      $0.00     $16.90 10/25/2016
                                               Sub-totals:   $713.08      $0.00     $713.08

                                              Grand Total:$41,814.51      $0.00




                                                                                                    4
          Case 1:15-bk-14361-SDR        Doc 72       Filed 09/17/20       Entered 09/17/20 15:14:07      Desc
                                              Disbursements
                                                     Page 7 offor
                                                               7 Claim
Case: 15-14361           SHARON RENE ROBERTS
          HOME POINT FINANCIAL CORPORATION
                                                                                    Sequence: 25
          PO BOX 790309
                                                                                       Modify:
                                                                                   Filed Date: 7/11/2016 12:00:00AM
          ST LOUIS, MO 63179-
                                                                                   Hold Code:
Acct No: 7984/POST PETITION MTG FE
          ATTY/RECORDING FEES>POST PETITION MTG FEES

                                                 Debt:      $462.00             Interest Paid:       $0.00
        Amt Sched:       $0.00                                                    Accrued Int:       $0.00
         Amt Due:        $0.00                   Paid:      $462.00              Balance Due:        $0.00

     name                              Type       Date          Check #      Principal    Interest       Total Reconciled
 3000       HOME POINT FINANCIAL CORPORATION
        HOME POINT FINANCIAL CORPORA           08/31/2017        1921507      $127.84       $0.00     $127.84 09/27/2017
        HOME POINT FINANCIAL CORPORA           07/31/2017        1916819      $334.16       $0.00     $334.16 08/24/2017
                                                              Sub-totals:    $462.00        $0.00     $462.00

                                                            Grand Total:    $462.00         $0.00




                                                                                                                        1
